Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alex Tucker on June 8, 2022.

The application has been amended as follows: IN THE CLAIMSPlease substitute these claims 14-20 for the present claims 14-20.14.      A method of making a MOF electrolyte layer, comprising
forming a mixture comprising a plurality of metal-organic framework[[s]] regions, each having a porous structure and comprising a absorbed in the porous structure and a polymer, the polymer comprising at least one of a fluoropolymer, a polyolefin, an acrylate, or polyacrylonitrile, the polymer structured such that each region of the plurality of metal-organic framework regions is separated from each other region by a portion of the polymer and the porous structures are free of the polymer; and
forming the MOF electrolyte layer from the mixture; 
0.03 g/cm3 to 0.3 g/cm3 or a Brunauer-Emmett-Teller (BET) surface area of 500 to 4,000 m2/g;
wherein each region of the plurality of metal-organic framework regions comprises at least one of an aluminum based MOF, a copper based MOF, an indium based MOF, an iron based MOF, a manganese based MOF, a zirconium based MOF, or a zinc based MOF; and
wherein the MOF electrolyte layer comprises 50 to 75 weight percent of the plurality of metal-organic frameworks and 25 to 50 weight percent of the polymer.
15.      The method of Claim 14, wherein forming the mixture further comprises providing a slurry solvent and 
16.      The method of Claim 14, wherein forming the mixture 
17.      The method of Claim 14, further comprising forming the plurality of metal-organic framework[[s]] regions by soaking the plurality of metal-organic framework[[s]] regions in a non-aqueous solvent and a liquid electrolyte comprising the solvated salt for an amount of time sufficient to absorb the solvated salt into the porous structure of the metal-organic framework[[s]] regions.
18.      Canceled
19.         The method of Claim 14, wherein solvated salt comprises a lithium salt of at least one of ClO4−, BF4−, PF6−, TFSI−, or FSI−.
20.      Canceled


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727